UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1677


TONDRA PRIDDY, Individually,

                    Plaintiff - Appellant,

             v.

THE MOSES H.               CONE      MEMORIAL         HOSPITAL       OPERATING
CORPORATION,

                    Defendant - Appellee,

             and

MOSES CONE MEDICAL SERVICES, a North Carolina Corporation; THE
MOSES H. CONE MEMORIAL HOSPITAL, a North Carolina Corporation; CONE
HEALTH CONNECTED CARE, LLC, a North Carolina Corporation; MATRIX
ABSENCE MANAGEMENT, INC., a Delaware Corporation,

                    Defendants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:18-cv-00405-LCB-JLW)


Submitted: July 21, 2021                                       Decided: August 10, 2021


Before WILKINSON, KING, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Lisa Walker, LISA WALKER ATTORNEY AT LAW PLLC, Knightdale, North Carolina,
for Appellant. Kip D. Nelson, Lisa W. Arthur, Julianna T. Earp, FOX ROTHSCHILD
LLP, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Tondra Priddy appeals the district court’s order granting summary judgment in favor

of Moses H. Cone Memorial Hospital Operating Corporation in Priddy’s action alleging

claims under the Family and Medical Leave Act, 29 U.S.C. §§ 26011-2654; the Age

Discrimination in Employment Act, 29 U.S.C. §§ 621-634; and North Carolina public

policy, N.C. Gen. Stat. § 143-422.2. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See Priddy v.

Moses H. Cone Mem’l Hosp. Operating Corp., No. 1:18-cv-00405-LCB-JLW (M.D.N.C.

May 21, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3